t c memo united_states tax_court lawrence l and kathleen j kelter petitioners v commissioner of internal revenue respondent docket no filed date p sustained work-related injuries to his hands for that reason the pension_plan of which p was a member distributed to p percent of his accrued plan benefit r determined a deficiency in income_tax based on ps' failure to include that distribution in gross_income ps argue that the distributions are excludable from gross_income under sec_105 i r c held the distributions are not excludable from gross_income under sec_105 i r c because the amount of the distribution was not computed with reference to the nature of the injuries sustained by p john f daniels iii for petitioners katherine holmes ankeny for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax liabilities for and respectively the only question for decision is whether certain pension_plan distributions that petitioner lawrence l kelter received in and are includable in gross_income unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found the stipulation of facts filed by the parties and accompanying exhibits are incorporated herein by this reference petitioners resided in scottsdale arizona at the time the petition in this case was filed dr kelter petitioner lawrence l kelter hereafter petitioner is a dentist in petitioner began suffering from bilateral carpel tunnel syndrome thereafter in and petitioner underwent several surgeries in order to alleviate his pain and suffering therefrom the surgeries were unsuccessful in relieving petitioner’s pain in petitioner ceased the practice of dentistry the pension_plan petitioner had carried on his dental practice as an employee of kelter professional corp the corporation petitioner was the sole officer director and shareholder of the corporation on date the corporation adopted the kelter professional_corporation restated pension_plan no two the plan a defined_benefit_plan sec_9_3 of the plan is entitled disability and provides a participant who becomes totally and permanently disabled prior to his normal_retirement_date shall be vested one hundred percent in his accrued_benefit the determination of the committee based upon competent medical advice which shall include the opinion of a licensed physician shall be final as to whether any participant is totally and permanently disabled within the meaning of this paragraph benefits payable under this sec_9_3 shall be deemed made from a disability plan maintained by the employer pursuant to sec_105 and sec_105 of the code the committee specified in sec_9_3 of the plan the committee consisted only of petitioner and his wife as defined by the committee the term totally and permanently disabled meant that the participant would be unable to do any job the term accrued_benefit is defined in the plan to mean at any time the monthly retirement benefit to which a participant is entitled subject_to certain limitations commencing at his normal_retirement_date based upon his number of years of participation to the date of determination in and petitioner received distributions pursuant to the plan of dollar_figure and dollar_figure respectively collectively the plan distributions the plan distributions equaled percent of petitioner’s accrued_benefits under the plan petitioner did not report the plan distributions as items of gross_income on petitioners’ joint and federal_income_tax returns there were no writings concerning any determination by the committee that petitioner was totally and permanently disabled the committee determined that petitioner was totally and permanently disabled on or about date on date the corporation had filed with the internal_revenue_service a form_5300 application_for determination for defined_benefit_plan for pension plans other than money purchase plans on date the internal_revenue_service issued a favorable determination_letter the determination_letter i introduction opinion the only question we must decide is whether the plan distributions constitute items of gross_income to petitioner petitioners claim that the plan was a dual purpose plan providing both retirement and disability benefits and that the plan distributions were disability payments excludable from gross_income pursuant to sec_105 and e alternatively petitioners claim that because of the determination_letter respondent is precluded from challenging the qualification of the plan under sec_105 respondent challenges the qualification of the plan as an accident_and_health_plan for employees under sec_105 claims that the plan distributions were not computed with reference to the nature of the injury under sec_105 claims that the plan distributions did not constitute payments for the permanent loss or loss of use of a member or function of the body under sec_105 and claims that petitioners are not entitled to rely on the determination_letter because we agree with respondent that the plan distributions were not computed with reference to the nature of the injury under sec_105 we need not consider whether the plan qualifies as an accident_and_health_plan for employees under sec_105 or whether plan distributions constituted payments for the permanent loss or loss of use of a member or function of the body under sec_105 we also agree with respondent that petitioners are unable to rely on the determination_letter ii applicable law a the statute sec_105 provides the general_rule that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to employer contributions that were not includable in the employee's gross_income sec_105 provides that amounts received by an employee from employer accident or health_plans shall for purposes of sec_104 and sec_105 be treated as amounts received from accident_or_health_insurance sec_105 provides an exception to the general_rule contained in sec_105 c payments unrelated to absence from work -- gross_income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer his spouse or a dependent as defined in sec_152 and are computed with reference to the nature of the injury without regard to the period the employee is absent from work thus among other requirements in order for the plan distributions to be excluded from gross_income the payments must have been computed with reference to the nature of petitioner's injuries without regard to the period petitioner was absent from work b case law in 72_tc_715 we were concerned with an airline pilot who had suffered a heart attack that under both the rules of his employer and regulations promulgated by the federal aviation administration rendered him ineligible for employment as an airline pilot under a loss of license plan maintained by the pilot’s employer because of his medical incapacity he became entitled to certain payments under that plan all medically incapacitated pilots received the same yearly benefit we determined that the payments received by the pilot failed to satisfy the requirement of sec_105 that payments be computed with reference to the nature of the injury the benefits however do not vary according to the type of injury received and a pilot who has a heart attack is entitled to the same benefits as one who suffers a mental breakdown or loses a limb thus the payments are not computed with reference to the nature of the injury id pincite we refused to accept the taxpayer’s argument that payment for any injury that permanently robs an individual of his principal means of livelihood should qualify for the sec_105 exclusion we stated we think that the overall scheme of sec_105 is aimed at providing tax relief to persons who suffer serious permanent physical injury and receive compensation because of it the fact that a person may have also lost wages or suffered a diminution of earning capacity because of the injury is irrelevant id emphasis added in 814_f2d_1304 9th cir affg tcmemo_1985_25 the court_of_appeals for the ninth circuit affirmed a decision of ours based on our finding that line-of-duty disability payments received on account of a career- ending injury sustained by a professional football player were not computed with reference to the nature of the football injury he sustained the player earned a specified benefit credit for each season he played which was not dependent on the nature of the injuries sustained if appealed our decision in this case is likely to go to the court_of_appeals for the ninth circuit in affirming our decision in the beisler case the court_of_appeals for the ninth circuit said we conclude that benefit payments to be excludable from gross_income under sec_105 must be made under a plan that varies benefits according to the type and severity of the injury incurred id pincite turning to the facts of the case before it the court_of_appeals for the ninth circuit said mr beisler's benefit payments necessarily fail to qualify for exclusion under sec_105 rather than computing benefit amounts with reference to the type and severity of the injury the nfl plan upon a showing of substantial disablement determines them solely on the basis of the number of seasons played the fact that the nfl plan compensates only the most severe permanent injuries those subsumed under the term substantial disablement does not cure this sec_105 defect the plan makes no attempt to distinguish among the various substantial disablements even though the types and severity of these injuries can vary greatly the nfl plan thus does not compute the amount of its disability payments with reference to the nature of the injury id pincite emphasis added iii discussion the payments in question here the plan distributions equaled percent of petitioner’s accrued_benefits under the plan petitioners claim that the plan distributions were made under sec_9_3 of the plan on account of petitioner becoming totally and permanently disabled the plan contains no definition of the term totally and permanently disabled although the committee which consisted of petitioner and his wife determined that the term meant that a plan participant would be unable to do any job the cases cited previously beisler v commissioner supra and hines v commissioner supra suggest that to satisfy the computed-with-reference-to-the-nature-of-the-injury requirement of sec_105 an employee health or accident plan must provide at least two levels of benefits with the difference in entitlement at each level keyed to the nature severity of the injury compensated at that level whether a plan that has only one level of benefit keyed to truly the severest of injuries eg loss of all limbs or irreversible coma would qualify is unclear see beisler v commissioner supra pincite n we need not deal with that theoretical possibility however because although here there was only one level of benefit specified in the plan for total and permanent disability we are unconvinced that the term total and permanent disability as used in sec_9_3 of the plan encompassed injuries of only the truly severest kind the committee determined that petitioner was totally and permanently disabled in date petitioners propose that we find that such determination by the committee was based on competent medical advice which included the advice of dr sterusky dr moote dr butzine and dr cofield in support of that proposed finding however petitioners have failed to cite us to specific testimony or documents in the record that would constitute such medical advice a letter from dr sterusky dated date states that petitioner is permanently_and_totally_disabled to practice dentistry emphasis added dr sterusky’s office notes from date express the conclusion that petitioner’s medical_condition is stationary and that he has a percent permanent impairment of both the right and left upper extremities dr sterusky’s office notes from date state his belief that petitioner could drive could work as a dental equipment salesman or dental technologist instructor or could do dental bill auditing a letter from dr moote dated date states that petitioner will never be able to practice dentistry on account of his problems with his upper extremities petitioners have submitted dr moote’s expert witness report dated date although dr moote’s expert testimony is that petitioner’s injuries preclude him from employment other than dentistry that testimony is contradicted by statements that dr moote made earlier on eight occasions from through in documents entitled attending physician’s statements in those statements dr moote gives the prognosis that petitioner is not totally disabled from performing work other than dentistry he states that petitioner is incapable of performing those duties of his job dentistry that required using his hands to grip or required bending his wrists dr moote has failed to convince us that petitioner is disabled beyond being disabled for the practice of dentistry or occupations requiring similar motor skills moreover petitioners have failed to convince us that in date the committee was in receipt of advice from dr moote that petitioner’s injuries precluded him from all employment dr cofield is the consulting psychologist who evaluated petitioner on date he found very significant elevations on clinical scales measuring among other things hypochondria hysteria and depression his evaluation states that if petitioner’s condition were not checked it could lead to chronic unemployment and many unproductive years among other things dr cofield suggested personal and vocational counseling to assist petitioner in setting future goals and making reasonable plans in his evaluation dr cofield did not state that petitioner’s psychological condition made him presently unemployable dr butzine did not testify nor is any copy of any report by him in the record however attached to dr moote’s expert testimony is a letter from dr butzine to aetna commercial claims dated date acknowledging aetna’s request for the results of a psychiatric evaluation done on petitioner regarding the issue of disability in that letter dr butzine refuses to provide any information on the grounds that he believed that his interview with petitioner was not to be used for purposes of determining disability and petitioner had made him promise that he would not reveal that information to anyone else he states that the information he has might well directly relate to the issue of disability petitioners did not show that dr butzine was unavailable to testify we shall assume that dr butzine’s testimony would have been adverse to petitioner 6_tc_1158 affd 162_f2d_513 10th cir we are convinced that in date when the committee determined that petitioner was totally and permanently disabled within the meaning of sec_9_3 of the plan petitioner was disabled from the practice of dentistry we are unconvinced however that he was disabled from any employment or that the plan required such total disability from any employment before benefits could be paid pursuant to sec_9_3 the term total and permanent disability is undefined in the plan and contrary to petitioner’s testimony as to what the committee thought that term meant we believe that the committee implemented the plan by allowing petitioner disability benefits on a showing that he was disabled from the practice of dentistry without a showing that he was disabled from any employment we find that the plan did not vary the amount of benefit according to the type and severity of the injury suffered by the employee and that the plan’s requirement of total and permanent disability was satisfied on a showing of disability to practice dentistry based on those findings the plan failed to meet the requirements of sec_105 that payments be computed with reference to the nature of the injury this case is similar to both 814_f2d_1304 9th cir and 72_tc_715 and we are governed by the results therein petitioners argue that both this court in the hines case and the court_of_appeals for the ninth circuit in the beisler case misconstrued sec_105 in imposing a requirement that benefits vary in accordance with the nature of the injury in petitioners’ view it suffices that benefits are paid on account of injury or sickness and without regard to the period the employee is absent from work petitioners claim there is no basis to impose any requirement that a plan must vary payments in accordance with the type of injury that is the same argument that was made to the court_of_appeals for the ninth circuit in the beisler case it was rejected by the court_of_appeals there f 2d pincite and we reject it here like the court_of_appeals we have examined the legislative_history of sec_105 we believe that it is insufficient to satisfy the sec_105 requirements for exclusion that payments are made without regard to absence from work and on account of injury or sickness we agree with the court_of_appeals f 2d pincite that petitioners’ interpretation would make the nature-of-the- injury language superfluous under petitioners’ interpretation sec_105 would be satisfied if the plan had been designed to pay petitioner percent of his accrued_benefit his retirement benefit if he had gone deaf in one ear see sec_1_105-3 income_tax regs loss of substantially_all of the hearing in one ear is considered loss of use of a function of the body we do not believe that result comports with congress’ purpose in enacting the sec_105 exclusion rule finally petitioners claim that because of the determination_letter respondent is precluded from challenging the qualification of the plan under sec_105 we disagree first we are unconvinced that the corporation asked for a determination with respect to sec_105 or pointed out to the internal_revenue_service that the plan clearly labeled a pension_plan contained a section dealing with disability second the determination_letter does not purport to deal with the taxability to plan participants of distributions made under the plan third petitioners have failed to show any reliance on the determination_letter that any such reliance would have been reasonable or that they were damaged on account of such purported reliance although the doctrines of estoppel and quasi-estoppel are applicable against the commissioner it is well established that these doctrines should be applied against him with utmost caution and restraint 67_tc_612 citations omitted this is not an occasion for such application furthermore respondent has done nothing to revoke her determination_letter and even if she had petitioners have failed to show reliance or other grounds to challenge such revocation iv conclusion the plan distributions constitute gross_income to petitioner respondent’s determinations of deficiencies are sustained decision will be entered for respondent
